DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/11/2021 . As directed by the amendment: claims 1 and 6-7 have been amended and claims 2-3 and 5 have been  cancelled.  Claims 4 and 9-21 were previously withdrawn. Thus, claims 1, 4 and 6-21 are presently pending in this application.
After further consideration for allowability, Hagen et al. (DE 2713599, also published as US 4086036), when considered in combination with Eidenschink et al. (US 2011/0175440), was determined to read on the amended claim limitations from previous claims 2-3 and 5.  Claims 6-8 are still considered objected to. The instant office action has been made Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eidenschink et al. (US 2011/0175440) in view of Hagen (US 4086036).
Eidenschink et al. disclose a membrane valve arrangement (14a, fig. 3) comprising: a disc-shaped valve membrane (20a) made from an elastic material and a disc (seen below diaphragm 20, adjacent 23a) having a central opening (through which central portion of 20a extends), wherein the valve membrane has a first side and a second side and is arranged with the first side (bottom as seen in fig. 3) on the disc, wherein the valve membrane has a circumferential sealing bead (22a) radially outside on the second side away from the first side where the disc is arranged (as seen in fig. 3), wherein the disc is arranged along with the valve membrane between a housing upper part (24) and a housing lower part (17) of the membrane valve arrangement, wherein the sealing bead is clamped between the housing upper part and the housing lower part (as seen in fig. 3), 
wherein the sealing bead (22a) of the valve membrane (20a) is received in an axial ring groove (groove in 24 around 22a, fig. 3) formed by an axial shoulder (shoulder against which top of 22a abuts) in the housing upper part (24) and a ring-shaped axial projection (radially surrounding 23a, fig. 3) of the housing lower part (17) radially surrounding the axial shoulder;

Eidenschink et al. does not disclose wherein at least one additional sealing arrangement is present, at least on the housing upper part or on the housing lower part, in the region of the sealing bead or in a radially outer peripheral region of the disc supporting the valve membrane, and wherein this axial ring groove is dimensioned such that the elastic material of the valve membrane, which during the clamping of the housing upper part is pressed against the housing lower part, is received into at least one receiving space of the ring groove wherein the at least one receiving space creates one of the at least one additional sealing arrangement along with the pressed elastic material; wherein in the ring-shaped axial projection of the housing lower part surrounding the sealing bead, a receiving space is formed by a radial circumferential groove which, when the housing upper part is clamped against the housing lower part, receives pressed elastic material of the valve membrane and forms the one of the at least one additional sealing arrangement.
Hagen et al. teaches a similar diaphragm bead (81, fig. 5) used to seal around a diaphragm (63) between an upper and lower housing (23, 25), wherein at least one additional sealing arrangement/receiving space (85) is present, at least on the housing lower part (25), in the region of the sealing bead (81), and wherein the at least one receiving space (85) creates one of the at least one additional sealing arrangement along with the pressed elastic material (col. 4, ll. 45-56; bead 81 is squeezed to fill pocket 85); wherein in the ring-shaped axial projection of the housing lower part, a 
It would have been obvious to one having ordinary skill in the art to modify the invention of Eidenschink, such that at least one additional sealing arrangement is present, at least on the housing upper part or on the housing lower part, in the region of the sealing bead or in a radially outer peripheral region of the disc supporting the valve membrane and wherein this axial ring groove is dimensioned such that the elastic material of the valve membrane, which during the clamping of the housing upper part is pressed against the housing lower part, is received into at least one receiving space of the ring groove wherein the at least one receiving space creates one of the at least one additional sealing arrangement along with the pressed elastic material; wherein in the ring-shaped axial projection of the housing lower part surrounding the sealing bead, a receiving space is formed by a radial circumferential groove which, when the housing upper part is clamped against the housing lower part, receives pressed elastic material of the valve membrane and forms the one of the at least one additional sealing arrangement, as taught by Hagen et al., for the purpose of clamping the bead in place in vertical compression within the housing without stressing the diaphragm in a radial direction which would create stresses contributing to wear deterioration.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753